Title: Abigail Adams to John Adams, 3 December 1788
From: Adams, Abigail
To: Adams, John


        
          Jamaica December 3d 1788—
          my dearest Friend
        
        This day three weeks I left Home, since which I have not heard a word from thence. I wrote you from Hartford and once from this place since my arrival. I cannot give you any account eitheir of Newyork or Jamaica as I got into the first at seven in the Evening & left it at Nine the next morning, and in this place my only excursion has been in the garden. the weather has been bad cloudy & rainy ever since I came untill within these two days, and now it is very cold & Blustering. when I think of the distance I am from Home, the Idea of winter & Snow has double terrors for me. I think every Seperation more painfull as I increase in Years. I hope you have found in the Learned & venerable Company you proposed keeping, an ample compensation for my absence. I imagine however if these cold Nights last a little vital Heat must be wanting. I would recommend to you the Green Baize Gown, and if that will not answer, you recollect the Bear skin. I hope you will gaurd with all possible precaution against the Riggors of winter. I wish to hear how mr John Q A stands this cold. I hope he rest well, and duly excercises. I learn nothing further in politicks for except when col Smith goes to Town which is but seldom, we hear no News & see nobody but the Family. Mrs Smith remains very well for the Time and young master grows, but he and William should change Names, as William bears not the least likness to His Father or Family & the Young one is very like. for myself I am tolerably a little Homeish, however, the more so perhaps through the fear of not being able to reach it, just when I wish. if our out of Door Family should increase in my absence, I hope proper attention will be paid to the preservation of the Young family. if it should be numerous it will be rather expensive, and I would offer to your consideration whether two of the young Females had not better be put in a condition for disposal, viz fatted. The Beaf I Suppose is by this time in the cellar. I wish you would mention to Brisler & to Esther, a constant attention to every thing about House to Gaurd against the incroachment of Rats & mice. the cider should be drawn off, and my pears and Apples picked over & repack’d. if I should not reach Home by christmass—would it not be best to purchase a pork for winter, & to secure a few legs of pork to Bacon? I wish amongst other things you would frequently caution them about the fires a Nights. I should be loth to trust any one in this Matter but Brisler.—
        pray write me by the next post and tell me how you all do.
        mr & mrs Smith present their duty pray do not forget to present mine to our venerable parent little William says Grandpa ha ha. I should certainly bring him home if it was not winter and such a distance
        Love to mrs Cranch & my Neices:—
        Yours most tenderly
        A Adams
        my Trunk has not yet arrived so that I could not go abroad if I would— Barnard was to sail the Sunday after I left Town
      